Per Curiam :
This case was submitted on the 14th of March, 1896. Appellant now *611moves for a reargument, and one of the reasons urged is that the case was submitted instead of being argued. orally. Upon an examination of all the grounds urged for a reargument, we are of the opinion that the appellant has not made a case entitling him to a reargument according to well-established rules applicable to motions for reargument. (Mount v. Mitchell, 32 N. Y. 702; Marine National Bank v. National City Bank, 59 id. 67; Auburn City Nat. Bank v. Hunsiker, 72 id. 252; Fosdick v. Town of Hempstead, 126 id. 651.) In the course of the examination of the case upon the merits the court had occasion to refer to 101 N. Y. 225; 87 Hun, 542, and it reached the conclusion that the question involved and passed upon by the referee was one of fact. (79 Hun, 364 ; 86 id. 14; 125 N. Y. 756.) Nothing is found in the motion papers submitted for reargument which is sufficient to induce the court to grant the motion.